
	

115 SRES 160 ATS: Honoring the service to United States Armed Forces provided by military working dogs and contract working dogs, also known as “war dogs”.
U.S. Senate
2017-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 160
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2017
			Mr. Nelson (for himself, Mr. Cornyn, Mr. Blumenthal, and Mr. Tillis) submitted the following resolution; which was referred to the Committee on Armed Services
		
		September 6, 2017Committee discharged; considered and agreed toRESOLUTION
		Honoring the service to United States Armed Forces provided by military working dogs and contract
			 working dogs, also known as war dogs.
	
	
 Whereas March 13, 2017, marks the 75th anniversary of the establishment of the United States Army military working dog program, which officially began on March 13, 1942;
 Whereas each military working dog (referred to in this preamble as a war dog) and its handler is currently trained at the 341st Training Squadron at Lackland Air Force Base, which is also home to the Military Working Dog Teams National Monument;
 Whereas war dogs have provided service to each branch of the United States Armed Forces and in each conflict involving the United States since and including the Revolutionary War;
 Whereas war dogs are credited with saving countless lives, while alerting servicemembers to danger on patrol, detecting improvised explosive devices, identifying weapons caches, performing search and rescue, and providing other specialized mission functions;
 Whereas in conflicts before and including the Vietnam conflict, some war dogs were left behind in conflict areas, but war dogs are no longer considered merely equipment and are now required to be retired in the United States;
 Whereas, in recognition of the unique bond between a war dog and its handler team, handlers are given preference in adopting their war dog teammate after the war dog’s retirement;
 Whereas the service of war dogs has been recognized by senior military leaders, who have stated that the capability of war dogs in combat cannot be replicated by humans or machines and by any measure of performance, war dogs outperform any other asset in the inventory of the United States Armed Forces; and
 Whereas numerous war dogs have given their lives in service to the United States Armed Forces, both in active conflict and in retirement, while providing companionship and comfort to veterans and wounded warriors: Now, therefore, be it
		
	
 That on the occasion of the 75th anniversary of the establishment of the United States Army military working dog program, the Senate—
 (1)recognizes the service that military working dogs and contract working dogs (referred to in this resolution as war dogs) have provided to the United States Armed Forces;
 (2)acknowledges that not all war dogs were given due recognition by being allowed to honorably retire from their service in the United States;
 (3)assures the members of the United States Armed Forces that war dogs will continue to be treated with the deference commensurate with their service and rank; and
 (4)honors the sacrifices made by war dogs in combat and the services war dogs provide in retirement to members of the United States Armed Forces.
			
